NOT FOR PUBLICATION                             FILED
                     UNITED STATES COURT OF APPEALS                          JUL 16 2020
                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

WILLIAM L. YOUNG,                                 No.    18-73367

                 Petitioner-Appellant,            Tax Ct. No. 3345-18

 v.
                                                  MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

                 Respondent-Appellee.

                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted July 14, 2020**

Before:      CANBY, FRIEDLAND, and R. NELSON, Circuit Judges.

      William L. Young appeals pro se from the Tax Court’s order dismissing for

lack of jurisdiction his petition regarding his tax liabilities for the 2007 to 2012 tax

years. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We review de novo.

Gorospe v. Comm’r, 451 F.3d 966, 968 (9th Cir. 2006). We may affirm on any



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
basis supported by the record. We affirm.

      The Tax Court properly concluded that it lacked jurisdiction over Young’s

petition because the petition was untimely. See Scar v. Comm’r, 814 F.2d 1363,

1366 (9th Cir. 1987) (Tax Court may exercise its jurisdiction only when the IRS

issues a notice of deficiency and the taxpayer files a timely petition for

redetermination); Wilson v. Comm’r, 564 F.2d 1317, 1319 (9th Cir. 1977) (90-day

period for petitioning the Tax Court commences on the date of mailing the notice

of deficiency).

      Contrary to Young’s contention, the notices of deficiency were admissible

under the public records exception. See Hansen v. United States, 7 F.3d 137, 138

(9th Cir. 1993) (discussing public records exception).

      AFFIRMED.




                                           2                                 18-73367